ORDER

Appellant Credit Acceptance Corporation appeals from a judgment for Defendants Kenneth and Connie Collins on Credit’s claim against them for failure to pay the amount due, plus interest and attorney’s fees, on a retail installment contract for the sale of a used motor vehicle. Finding no merit to any of the contentions raised on appeal, we affirm. Because a published opinion would have no precedential value, we affirm by this summary order and have furnished the par*31ties with a memorandum setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).